Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-17, 19-20, 23-26, 28 are currently pending. 
Priority
Instant application 17387123, filed 7/28/2021 claims priority as follows:

    PNG
    media_image1.png
    120
    419
    media_image1.png
    Greyscale
.
Information Disclosure Statements
All references from the IDS received 8/7/2019 and 07/28/2021 have been considered unless marked with a strikethrough.
Claim Rejection – 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation a non-preferrable range, and the claim also recites a preferable range which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17, 19-20, 23-26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10464870 (“the ‘870 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims teach catalyst composition having a nickel alloy with one or more rare earth elements, tin and aluminum, can a cocatalyst including a soluble tungstic acid.  The claims of the ‘870 patent teach sugar and hydrogen, ethylene glycol, pH 1-7, concentration of sugar, weight percent of the catalysts, overlapping catalysts, specific ratios of catalysts, sugar feed rates, continuous method and recycling, and slurry bed reactor.

Claims 1-17, 19-20, 23-26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. 11104629 (“the ‘629 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims teach catalyst composition having a nickel alloy with one or more rare earth elements, tin and aluminum, can a cocatalyst including a soluble tungstic acid.  The claims of the ‘629 patent teach sugars and hydrogen, ethylene glycol, pH 1-7, concentration of sugar, weight percent of the catalysts, catalyst compositions, specific ratios of catalysts, sugar feed rates, continuous method and recycling, and slurry bed reactor.

Art Made of Record but Not Applied

CN-102731258 (“the ‘258 publication”, made of record on the IDS, a machine translation attached in grandparent) is close art.
The ‘258 publication teaches a method for preparing low carbon polyols by a carbohydrate, a hydrogen atmosphere, an aqueous solution, a concentration of 3-80% is hydrogenated and split to generate polyol products containing glycol and 1,2-propylene glycol.  Further, the ‘258 publication teaches the reaction material slurry is in a continuous flow state, and using a bi-component catalyst (A and B) that can be on a common carrier and can form a mixture.  Active component A comprises transition metals such as iron and cobalt, and component B contains tungsten – tungstic acid, tungstate, etc.  See [0013] for the reactor process and some feedstocks, and [0014]-[0019] and examples for catalysts components.  The ‘258 publication teaches ethylene glycol [0001].  The ‘258 publication teaches the elected substrate glucose at page 3 of 11 paragraph [0005].  With respect to the concentration the overlapping ranges are such that one could at one envisage 5 to 60% (see for example [0013], and the examples for anticipatory concentrations).  The ‘258 publication teaches tungsten salts and oxides at [0014].  The examples teach ranges of main catalyst and insoluble catalyst (see examples 3-6 for example and also [0027]).  The examples teach reaction times and temperatures and [0024] teaches pressures, temperatures such that one could as once envisage the 6-10 MPa range from the teaching of 5-12 MPa in [0024].    With respect to the pH, the examples teach water (pH = 7) and acid tungsten catalysts such that the pH must be 7 below such that one can at once envisage the pH range of the instant claims.  
Further, the ‘258 publication teaches “wood sugar” which is viewed as timber of claim 6, and the embodiment 4 for example uses 15% cellulose to 100 ml of water which is 15% by weight due to the density of water which meets the limitation of claim 7. 
With respect to claim 17, the ‘258 publication teaches metatungstic acid ammonia which is a soluble form of ammonium tungstate.  Further, the ‘258 publication teaches tungsten of oxide compound:
Catalytic active component B comprises one or more in mineral compound, organic cpds, complex compound or the tungsten simple substance of tungsten, is specially in the carbide, nitride, phosphide of oxyhydroxide, tungsten bronze(s), wolframic acid, tungstate, metatungstic acid, metatungstate, para-tungstic acid, para-tungstate, peroxide wolframic acid, peroxide tungstate, heteropoly tungstic acid, tungsten, the tungsten of muriate, the tungsten of sulfide, the tungsten of oxide compound, the tungsten of tungsten one or more;

With respect to claim 19-21, the ‘258 publication teaches in the examples that the main catalyst can be 0.1 g to 100 grams of cellulose or sugar (embodiment 3 for example) and the tungsten catalyst is 0.03 to 100 grams of sugar.
At least example 3 for example teaches 5 MPa, 240 degrees C, and reaction times greater than 10 min.

The ‘258 publication fails to teach an unsupported main catalysts comprising nickel, one or more rare earth elements, tin and aluminum and adding a soluble tungstic acid salt cocatalyst, hydrogen and a sugar where the cocatalyst and sugar are fed continuously for the preparation of a diol comprising contacting a sugar and hydrogen with a catalyst in a reactor.

The instantly claimed process uses a catalyst that is cheap, stable, and does not need a support.  The catalysts and process lead to low production costs and further the method provides ethylene glycol in high yields.  Further, as shown in Figure 2, the catalyst can ensure that the diol production and yield are stable after 500 hours of continuous operation showing catalyst stability in the instant process.  Therefore, the instant process is capable of long term production.


Conclusions
	No claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622